DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on October 2, 2020, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-16 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-14, drawn to the technical feature of a composition for in vitro gene expression.  
Group II, claim 15, drawn to the technical feature of a method of preparing a composition for in vitro gene expression.  
Group III, claim 16, drawn to the technical feature of a method for vitro gene expression.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The inventions of Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a composition for in vitro gene expression, comprising: a treated cell lysate derived from one or more host cells such as bacteria, archaea, plant or animal; a plurality of supplements for gene transcription and translation; an energy recycling system for providing and recycling adenosine triphosphate (ATP); and one or more exogenous additives selected from the group consisting of polar aprotic solvents, quaternary ammonium salts, sulfones, ectoines, glycols, amides, amines, sugar polymers, sugar alcohols, slow elongation-rate , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sun et al. (“Protocols for Implementing an Escherichia coli Based TX-TL Cell-Free Expression System for Synthetic Biology”, J. Vis. Exp. (79), e50762, doi:10.3791/50762, 2013; cited on Form PTO-892), which discloses an E. coli-based composition for in vitro transcription-translation, the composition comprising a crude E. coli cell extract (p. 2-3, which is considered to be a treated cell lysate derived from one or more host cells such as bacteria, archaea, plant or animal), an amino acid solution (p. 4, which is considered to be a plurality of supplements for gene transcription and translation), an energy solution, which provides and regenerates ATP (p. 4, considered to be an energy recycling system for providing and recycling ATP), and PEG-8000 (p. 4, bottom, which is considered to be an exogenous glycol additive). As such, the shared same or corresponding technical feature among the inventions of Groups I, II, and III is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I or IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

(B) quaternary ammonium salts, 
(C) sulfones, 
(D) ectoines, 
(E) glycols, 
(F) amides, 
(G) amines, 
(H) sugar polymers, 
(I) sugar alcohols, 
(J) slow elongation-rate RNA polymerase (RNAP), wherein the slow elongation-rate RNAP is homologous to the host cell,
(K) slow elongation-rate RNAP, wherein the slow elongation-rate RNAP is heterologous to the host cell and is sourced from a thermophile or psychrophile,
(L) slow elongation-rate RNAP, wherein the slow elongation-rate RNAP is heterologous to the host cell and is a synthetic RNAP, and 
(M) ribosomes.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is one or more exogenous additives for in vitro gene expression, which is not a special technical feature as it does not make a contribution over the prior art in view of Sun et al. (supra), which discloses PEG-8000 (a glycol) as an additive for in vitro gene expression. As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/David Steadman/Primary Examiner, Art Unit 1656